Citation Nr: 1131813	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-19 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for athlete's foot.

3.  Entitlement to service connection for a skin disorder, claimed as lichen planus.  

4.  Entitlement to an initial rating in excess of 10 percent for the residuals of a crush injury right foot.

5.  Entitlement to an initial compensable rating for a right wrist ganglion cyst.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 2001 to July 2007.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the RO.  

In May 2011, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  On May 11, 2011, prior to the promulgation of a decision in his appeal, the Veteran notified the Board that he wished to withdraw the issue of entitlement service connection for a left knee disorder.  

2.  On May 11, 2011, prior to the promulgation of a decision in his appeal, the Veteran notified the Board that he wished to withdraw the issue of entitlement service connection for athlete's foot.  

3.  The Veteran has multiple hyperpigmented areas as a result of lichen planus which were first manifested in service.  

4.  Since service connection became effective August 1, 2006, the Veteran's service-connected residuals of a crush injury of the right foot have been productive of no more than moderate impairment.

5.  Since service connection became effective August 1, 2006, the Veteran's service-connected right wrist ganglion cyst has been manifested primarily by subjective complaints of pain, dorsiflexion from 0 to 70 degrees, and palmar flexion from 0 to 80 degrees.


CONCLUSIONS OF LAW

1.  The criteria to withdraw the issue of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria to withdraw the issue of entitlement to service connection for athlete's foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  Lichen planus is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria have not been met for an initial rating in excess of 10 percent for the residuals of a crush injury right foot.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).

5.  The criteria have not been met for an initial compensable rating for a right wrist ganglion cyst.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5015, 4.118, Diagnostic Code 7819 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

The Left Knee and Athlete's Foot 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During his May 2011 video conference with the undersigned Veterans Law Judge, the Veteran requested that the Board withdraw his appeal with respect to the issues of entitlement to service connection for a left knee disorder and entitlement to service connection for athlete's foot.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

The Veteran also seeks entitlement to service connection for a skin disorder, claimed as lichen planus and for increased ratings for his service-connected residuals of a crushed right foot and for his service-connected right wrist ganglion cyst.  

The Skin Disorder

Unlike the issues of entitlement to service connection a left knee disorder and athlete's foot, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a skin disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2006, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records from J. B. D., M.D., reflecting the Veteran's treatment in August and October 2006; and the transcript of the Veteran's May 2011 video conference with the undersigned Veteran's Law Judge.  

In July 2006, May 2007, and March 2010, VA examined the Veteran to determine the nature and etiology of his claimed skin disorder.  The VA examination reports show, generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In evaluating the adequacy of the Veteran's VA examinations, the Board notes that he was scheduled to have a VA dermatologic examination in March 2010 to determine the nature and etiology of any skin disorder found to be present.  However, he canceled that examination without citing a reason.  Such action was tantamount to failing to report for a scheduled VA examination without good cause.  Consequently, the claim of entitlement to service connection with a skin disorder will be rated based on the evidence currently on file.  38 C.F.R. § 3.655(b) (2010).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of the issue of entitlement to service connection for a skin disorder.  He has not identified any outstanding evidence which could support his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Indeed, following the Veteran's May 2011 video conference, the undersigned Veterans Law Judge granted the Veteran's motion to leave the record open for 30 days, so that he could submit additional evidence.  To date, however, no such evidence has been received for the record.  Accordingly, the Board will proceed to the merits of his claim.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the evidence shows that in July 2006, approximately three weeks prior to his release from active duty, the Veteran underwent a VA general medical examination, in part to determine the nature and etiology of any skin disease found to be present.  He was found to have multiple pruritic eruptions over his trunk and his upper and lower extremities.  The relevant diagnosis was active dermatitis.  The following month, however, during treatment at the Crusader Clinic, a biopsy showed that the Veteran's skin disease was, in fact, lichen planus.  He received treatment for that disorder with good results, and during a May 2007 VA general medical examination, the examiner found that the lichen planus had resolved.  Nevertheless, the examiner noted that the Veteran did have multiple hyperpigmented areas as a result of the lichen planus.  

In March 2010, VA scheduled the Veteran for a dermatologic examination to further develop his claim of entitlement to service connection for a skin disorder.  Although the Veteran cancelled that examination without good cause, the evidence on file shows that he has residuals of a skin disorder which was first manifested in service.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service connection for the residuals of lichen planus is warranted.  To that extent, the appeal is allowed.

The Increased Rating Claims

The Veteran also seeks increased ratings for his service-connected right foot and right wrist disorders.  
As with the claim of entitlement to service connection for a skin disorder, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of the issues of entitlement to increased ratings for the residuals of a right foot crush injury and a right wrist ganglion cyst.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Again, the Board finds that VA has met that duty.

In its October 2006 notice letter, VA informed the Veteran of the criteria for service connection for a right foot disorder and a right wrist disorder.  In its 
rating action of March 2007, the RO granted the Veteran's claims of entitlement to service connection for the residuals of a right foot injury and entitlement to service connection for a right wrist ganglion cyst.  The RO assigned ratings of 10 percent and 0 percent, respectively.  Those ratings became effective August 1, 2006, the day after the Veteran's separation from service.  However, the Veteran disagreed with those rating percentages and appealed them to the Board.  

Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate increased rating claims, such notice is not required in this case.  Inasmuch as those ratings derived from the initial service connection claim, the issues of entitlement to increased ratings are considered to be "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  

Where, as here, VA receives a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raises a new issue, the duty to assist the Veteran does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to increased ratings for his service-connected residuals of a right foot injury and right wrist ganglion cyst.  Moreover, the Veteran has shown good familiarity with the criteria for increased ratings, citing not only the manifestations which he contends warranted an increased rating, e.g., pain and flare-ups, but their affect on his job performance.  For these reasons, a separate notice to the Veteran is not required with respect to his claims for increased ratings.  

In regard to developing the record, the actions taken by VA have been reported above.  The Veteran has not identified any outstanding evidence which could support either of his increased rating claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Nevertheless, following the Veteran's May 2011 video conference, the undersigned Veterans Law Judge granted the Veteran's motion to leave the record open for 30 days, so that he could submit additional evidence.  To date, however, no such evidence has been received for the record.  Accordingly, the Board will proceed to the merits of the increased rating claims.

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, service connection is granted and an initial rating award is at issue separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

The Right Foot 

During his May 2011 video conference, the Veteran testified that the initial 10 percent rating for his service-connected right foot disability did not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintained that an increased rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's service-connected right foot disorder is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 10 percent rating is warranted for moderate impairment of the foot, while a 20 percent rating is warranted for moderately severe impairment.  

A review of the evidence, such as his three VA examinations, shows that since service connection became effective August 1, 2006, the Veteran's right foot disorder has been manifested primarily by complaints of pain and mild deformity of the third metatarsal.  The right heel is in slight valgus, and the right third digit overlaps the right fourth digit.  However, the foot is minimally tender, and he demonstrates the following range of foot motion:  dorsiflexion from 0 to at least 15 degrees; plantar flexion from 0 to at least 35 degrees; inversion from 0 to 20 degrees; and eversion from 0 to 30 degrees.  There is no change in limitation of motion on repetitive use.  The Veteran has a normal gait and stance and walks without the use of any prosthetic devices, including shoes inserts, a brace, a cane, or crutches.  His muscle strength is normal, and there is no edema, instability, abnormal shoe wear, or calluses.  Moreover, there is no evidence of atrophy in his right foot, a lack of normal endurance, excess fatigability, or incoordination.  In addition, he denies the presence of any numbness, stiffness, tingling, redness, or heat.  Although the Veteran states that he is no longer able to participate in sports, he is able to perform his daily activities and works at full capacity in retail sales.  Finally, there are no findings that his service-connected right foot disorder is productive of more than moderate impairment.  

On balance, the foregoing findings more nearly reflect the criteria for the 10 percent rating currently in effect.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Those findings have, generally, been consistent since service connection for the Veteran's right foot disability became effective August 1, 2006.  Therefore, there is no basis for staged ratings.  Accordingly, the initial 10 percent rating is confirmed and continued, and the appeal is denied.  

The Right Wrist

During his May 2011 video conference, the Veteran testified that the initial noncompensable rating for his service-connected right wrist ganglion cyst does not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintained that an initial compensable evaluation was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The VA rating schedule provides no diagnostic code specifically applicable to rating a ganglion cyst of the right wrist.  Therefore, it is rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In this case, the RO has rated the Veteran's service-connected right wrist ganglion cyst as a benign new bone growth.  38 C.F.R. § 4.71a, Diagnostic Code 5015.  Such a disorder is rated on the basis of the limitation of motion of the affected part.  Id.  A 10 percent rating is warranted for limitation of motion of the wrist, when dorsiflexion is less that 15 degrees or when palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The RO has also rated the Veteran's right wrist disorder as a benign skin neoplasm  38 C.F.R. § 4.118, Diagnostic Code 7819.  In addition to impairment of function noted above, such a disorder is rated as a scar.  Id.  Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent for area or areas exceeding 12 square inches (77 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).  

A 10 percent rating is warranted for scars which are superficial and unstable or which are painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

In 2008, VA revised its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2010)).  However, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.  

Where, as here, the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A review of the evidence, including the Veteran's video conference testimony and the reports of the 3 VA examinations performed in conjunction with his claims, shows that his service-connected right wrist disorder is manifested primarily by subjective complaints of pain.  There is a palpable, soft, mobile mass consistent with a ganglion cyst over the dorsal aspect of his right wrist.  It is approximately one centimeter in diameter, and there is no evidence that it is attached to any underlying structure.  Although the Veteran reports subjective complaints of pain and flare-ups with activity, the mass is objectively nontender; and he denies any numbness, tingling, or stiffness.  The skin in the area is intact, and there is no swelling, erythema, warmth, deformity, or instability.  The Veteran's right wrist strength is full at 5/5, and his sensation in the area is normal.  Moreover, he has a full, active range of right wrist motion:  dorsiflexion - 0 to 65 degrees; palmar flexion - 0 to 80 degrees; radial deviation - 0 to 20 degrees; and ulnar deviation - 0 to 45 degrees.  38 C.F.R. § 4.71, Plate I (2010).  In this regard, there is no additional functional loss due to pain and pain on use, excess fatigability, lack of endurance, or incoordination.  The Veteran reports that his right wrist disability diminishes the amount of weight he can lift.  However, the VA examination reports show that it does not cause him to miss work or otherwise restrict the performance of his daily activities.  

On balance, the foregoing findings do not meet or more nearly reflect the criteria for a compensable rating at any time since service connection became effective August 1, 2006.  38 C.F.R. § 4.71a, Diagnostic Code 5015, 38 C.F.R. § 4.118, Diagnostic Code 7819.  Therefore, there is no basis for staged ratings.  Accordingly, the initial noncompensable rating is confirmed and continued, and the appeal is denied.  
Additional Considerations

In arriving at the decisions with respect to the increased rating claims, the Board has considered the representative's contention during the Veteran's May 2011 video conference that the Veteran's most recent VA examination had been inadequate because the examiner had been unable to address the range of motion during flare-ups without resorting to speculation.  Therefore, with respect to the examination of the Veteran's right foot and right wrist, the representative considered the examination incomplete.  Accordingly, he requested that an additional examination be performed.  

VA examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes.  38 C.F.R. 3.326(a) (2010).  Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. 3.327(a) (2010).  In this case, however, the medical evidence is adequate for rating purposes, and the evidence does not indicate that there has been a material change in a disability or that the current rating may be incorrect.  

During his VA examinations in May 2007 and March 2010, the Veteran reported that the pain associated with his right foot or right wrist disorders flared with activities.  However, two different VA examiners stated that they were unable to address the range of motion experienced during those flare-ups.  In May 2007 and March 2010, the VA examiners gave a feasible explanation as to why such information could not be provided.  See Mitchell v. Shinseki, No. 09-2169, slip op. at 17-18 (U.S. Vet. App. Aug. 23, 2011).  The examiners stated that it would be speculative to address the range of motion during flare-ups, as the Veteran was not having a flare-up at the time of either examination.  

In regard to his request for an examination, the Veteran must come forward with at least some evidence that there has in fact been a material change in his or her disability when that veteran seeks a rating increase.  A bald, unsubstantiated claim for an increase in disability rating is not evidence of a material change in that disability and is insufficient to trigger VA's responsibility to request a reexamination.  Glover v. West, 185 F.3d 1328 (Fed. Cir. Aug. 2, 1999), mot. for rehearing en banc denied, No. 99-7015 (Fed. Cir. Oct. 19, 1999) (en banc) (unpublished order), cert. denied, 120 S. Ct. 1960 (S. Ct. May 15, 2000) (No. 99-1191).

During his May 2011 video conference, the Veteran testified that he was not receiving treatment for his service-connected right foot or right wrist disorders.  Moreover, he did not identify any post-service treatment records in that regard.  Absent such records, the examiners would not even have an historical context in which to evaluate any functional impairment during the claimed flare-ups of his right foot and right wrist disorders.  

During his most recent VA examination, the Veteran also reported that his pain level and flare-ups varied from day to day, generally depending on his activity level.  In the absence of any post-service treatment records, such variability would make it almost impossible to establish a baseline level of functional impairment against which the examiner could determine whether there had been any additional functional impairment during flare-ups.  Under such circumstances, a future VA examiner would be in no better position than the previous examiners to determine whether there was additional functional right knee or right wrist impairment during the reported flare-ups of those disorders.  

For the foregoing reasons, the Board finds that an additional examination would provide no reasonable possibility of any benefit flowing to the Veteran.  Accordingly, an additional examination is not warranted and will not be scheduled.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In addition to the Veteran's request for an additional examination, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right foot and right wrist disorders.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to either the service-connected right foot or right wrist disorders.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for his service-connected right foot or right wrist disorders or that those disorders have markedly interfered with his employment.  Indeed, during his most recent VA examination, it was noted that he had been able to work at full capacity in his retail sales job.  

In short, there is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  As such, the evidence does not support the proposition that the Veteran's right foot and/or right wrist disorders present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

With respect to the issue of entitlement to service connection for a left knee disorder, the appeal is dismissed.

With respect to the issue of entitlement to service connection for athlete's foot, the appeal is dismissed.

Entitlement to service connection for a skin disorder, claimed as lichen planus, is granted.

Entitlement to an initial rating in excess of 10 percent for the residuals of a right foot crush injury is denied.

Entitlement to an initial rating in excess of 10 percent for a right wrist ganglion cyst is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


